Exhibit 10.2 ***Text Omitted and Filed Separately with the Securities and Exchange Commission Confidential Treatment Requested Under 17 C.F.R. Sections 200.80(b)(4) and 240.24b-2 FIRST AMENDMENT TO COLLABORATION AGREEMENT This First Amendment (“First Amendment”) to the Collaboration Agreement (the “Agreement”) by and between F. Hoffmann-La Roche Ltd, with an office and place of business at Grenzacherstrasse 124, 4070, Basel, Switzerland, and Hoffmann-La Roche Inc., with an office and place of business at 150 Clove Road, Suite 8, Little Falls, New Jersey 07424, U.S.A. (together, “Roche”), on the one hand, and Foundation Medicine, Inc., with an office and place of business at 150 Second Street, Cambridge, MA 02141, U.S.A. (“FMI”), on the other hand (each a “Party,” and collectively, the “Parties”), is entered into by and between the Parties and shall be considered effective as of the 6th of April, 2016 (the “First Amendment Effective Date”). Capitalized terms used in this First Amendment and not otherwise defined herein are used with the meanings ascribed to them in the Agreement. 1. Section 1.4.Section 1.4 of the Agreement is hereby replaced with the following: “1.4Select Biomarker ctDNA Validation The term “Select Biomarker ctDNA Validation” shall mean an analytical validation […***…].” 2. Section 1.27.Section 1.27 of the Agreement is hereby replaced with the following: “1.27 Excepted Activities The term “Excepted Activities” shall mean (i) […***…] (ii) […***…] (iii) […***…] (iv) […***…] (v) […***…].” 3. Section 3.2.4.The first paragraph of Section 3.2.4 of the Agreement is hereby replaced with the following: “3.2.4Responsibilities of the Parties
